department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc cc pa apjp b02 postf-148013-01 internal_revenue_service national_office field_service_advice memorandum for associate area_counsel - area cc lm ctm sf from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject termination of form 872-a by a final_determination of tax this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer issues whether the assessment of tax_liabilities reflected on forms waiver of restrictions on assessment collection of deficiency in tax acceptance of overassessment terminated forms 872-a special consent to extend the time to assess tax corresponding to the same taxable years conclusions no under the facts of this case the assessment pursuant to the execution of forms did not terminate forms 872-a relating to the same tax periods the execution of the forms was neither one of the specific methods form 872-a identifies as terminating the extension of the period of limitations nor was it a final_determination of tax effective to terminate a form 872-a facts prior to the expiration of the statute_of_limitations for each of the years and a representative of the internal_revenue_service service and taxpayer executed forms 872-a special consent to extend the time to assess tax extending the periods of limitation on assessment indefinitely paragraph of postf-148013-01 form 872-a specifies three acts that will terminate the extension of the period of limitations pursuant to form 872-a the service’s receipt of a form 872-t notice of termination of special consent to extend the time to assess tax the service’s mailing the taxpayer a form 872-t or the service’s mailing of a notice_of_deficiency for the applicable tax periods all operate to end the period of limitations within a specified period of time after any of the three acts in addition to the termination provided by paragraph of form 872-a paragraph of the form further provides that the agreement ends at any earlier assessment_date of an increase in the tax or the overassessment date of a decrease in the tax that reflects the final_determination of tax and the administrative appeals consideration form a also provides that the taxpayer may file a claim for credit or refund within six months after the extension agreement ends on date the taxpayer executed the form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment for the years through with the execution of the form_870 the examination team believed that the government and the taxpayer were reaching agreement on all of the issues for the years through with the exception of a bond issue which appeals was considering the examination team also understood that the taxpayer would file a claim_for_refund with respect to the bond issue on date the government made assessments for the years and on date the assessments were corrected due to a clerical_error to conform to the amounts set forth in the form_870 taxpayer filed a protective claim on form 1120x amended u s_corporation income_tax return for the years through on date claiming entitlement to refunds with respect to the bond issue these claims for refund were filed within six months of the assessment pursuant to the form_870 on date the taxpayer filed additional forms 1120x for the years through claiming large refunds with respect to a life_insurance_reserve issue taxpayer filed these claims more than six months after the assessment was made with respect to the form_870 law and analysis generally the period of limitations within which the service may assess taxes is three years from the date the return is filed sec_6501 prior to the running of the period of limitations however both the taxpayer and the service may agree in writing to extend the period sec_6501 form 872-a special consent to extend the time to assess tax is one of the forms that the service uses to extend the period of limitations pursuant to sec_6501 by its terms form 872-a extends the period for assessment indefinitely until either the service or the taxpayer take an action to terminate the postf-148013-01 extension several courts have held that the form 872-a may be terminated only by the methods prescribed in paragraph of the form see 91_tc_957 kemen v commissioner 902_f2d_17 9th cir 907_f2d_25 2d cir 875_f2d_812 10th cir none of the foregoing cases consider the effect of paragraph of form 872-a in all the cases that do consider paragraph of the form 872-a as revised after we found none that involved circumstances in which the court concluded that there was an assessment of tax that reflect ed the final_determination of tax and the administrative appeals consideration generally where the service and taxpayer executed a form that did not preclude the service from assessing tax at some future date the courts have found that execution of the form was not a final_determination of tax see gmelin v commissioner t c memo aff’d without published opinion 891_f2d_280 3d cir there was no final_determination because form_4089 provided that it would not prevent the service from later determining additional tax is owed jones v commissioner t c memo closing_agreement did not terminate form 872-a because the closing_agreement concerned only one issue and did not reflect a final_determination for the entire tax_year drummond co v united_states aftr2d n d ala because both parties had expressly modified a form 872-ad to preserve an interest-netting issue they recognized that there might be a later administrative review and redetermination of tax and the form 872-ad did not constitute a final_determination of tax applying the same kind of analysis as applied in the cases above the court in loyd v commissioner t c memo held that execution of a form_870 did not constitute a final_determination of tax the court noted that the form expressly provides that the service may later determine additional tax furthermore a letter accompanied the form stated that the service would provide the taxpayer future notification if a settlement was approved under those circumstances where issues before the service remained outstanding the form_870 was not a final_determination of tax by the service in the present case the form_870 contains the same language as the form_870 at issue in loyd it expressly provides that the execution of the form does not prevent the service from later determining that the taxpayer owes additional tax furthermore the parties also understood that the service would continue to consider the bond issue after execution of the form_870 as the courts above have noted execution of a form cannot be a final_determination of tax where the parties acknowledge that they will continue to consider issues related to the same taxable_year accordingly execution of the form_870 in this case does not constitute a final_determination and assessment pursuant to the consent taxpayer provided by signing the form_870 did not terminate the form 872-a case development hazards and other considerations postf-148013-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please contact us pincite-4940 if you have any further questions curt g wilson by ____________________ ashton p trice senior technician reviewer apjp branch
